Citation Nr: 0923096	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  01-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1972 to March 1976, from January 1991 to May 1991 
and from February 2002 to January 2004.  Service in the 
Persian Gulf is indicated by the evidence of record.
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

Procedural history

Service connection for a nervous condition, to include PTSD, 
was initially denied in an unappealed August 1995 rating 
decision.

In November 2000, the Veteran filed to reopen his previously-
denied claim for PTSD.  This claim was denied in the above-
referenced March 2001 rating decision, and the Veteran 
perfected an appeal.

In July 2003, the Board determined that new and material 
evidence sufficient to reopen the previously-denied claim had 
been received.  The claim was remanded at that time, and 
again in June 2005, for additional evidentiary development.  
The case has been returned to the Board.

The Veteran presented personal testimony via video 
teleconferencing from the Philadelphia RO in March 2002 
before a Veterans Law Judge who is no longer employed at the 
Board.  In May 2009, the Board wrote to the Veteran and 
inquired as to whether he would like another Board hearing 
with a different Veterans Law Judge, as he was entitled to 
such.  The Veteran responded in the negative.

Referred issues

During his April 2004 VA examination, the Veteran raised the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus.  Additionally, in September 2004 
the Veteran claimed entitlement to service connection for 
residuals of heat stroke.  Those issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
the Persian Gulf.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in December 2002, September 2003, 
July 2005 and May 2006.  These letters appear to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.  
The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced May 2006 letter.  As discussed 
in detail below, the Board is granting the Veteran's claim.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran has described seeing 
a SCUD missile destroy a building less than a mile away while 
serving in the Persian Gulf.  
See the December 1992 PTSD assessment.  A March 2004 report 
from U.S. Army and Joint Services Records Research Center 
(JSRRC) associated with the Veteran's VA claims folder 
confirms a number of Iraq SCUD attacks in the Battalion 
Operation Diary of the Veteran's unit, including an incident 
in February 1991 in which a warehouse in Dhahran was hit by a 
SCUD missile resulting in over 
20 service members killed and many wounded.  

Although there is no official corroboration that the Veteran 
was in the immediate vicinity of those injured or the 
attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is 
no doubt that the Veteran was part of a unit which was 
subjected to SCUD attacks.  Accordingly, the Veteran's 
stressor of exposure to incoming SCUD attacks is deemed to be 
corroborated, and element (2) is therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the Veteran's current psychological disability by 
the December 1992 clinical psychologist as well as the most 
recent April 2004 VA examiner.  Element (3) of 38 C.F.R. § 
3.304(f), and therefore all elements, have been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

Service connection for PTSD is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


